Citation Nr: 1612330	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a dental condition (claimed as front teeth injured as result of accident).


REPRESENTATION

Appellant represented by:	Charles Simms, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2008; a statement of the case was issued in May 2010; and a substantive appeal was received in June 2010.   

The Veteran presented testimony at a Board hearing in December 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The Veteran's dental condition was caused by service.


CONCLUSION OF LAW

The criteria for an award of service connection for a dental condition have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he sustained damage to his teeth as a result of an in-service motor vehicle accident.  The Veteran's contentions are substantiated by the service treatment records (VBMS, STRs, pgs. 30, 42, 65-68).  Tooth #7 had to be extracted, and he underwent endodontic treatment on teeth #8 and #9.  A fixed bridge was placed from tooth #6 to tooth #8.

Post service treatment reports are silent until April 2008.  An April 2008 correspondence from Dr. V.P. reflects that the Veteran was treated for internal resorption with teeth #8 and #9.  Dr. V.P. noted that the Veteran had a 4 unit bridge from #6 though #10, tooth #7 being a pontic.  He stated that due to the unrestorable condition of teeth #8 and #9 which were previously endodontically treated, the best course of treatment would be the extraction of #8 and #9 with immediate placement of implants.  An implant and bone grafting was done at the site of tooth #7 and immediate implants at #8 and #9.  The site was primarily closed with sutures.  He temporarily wore a flipper until the implants were restored. 

In an April 2009 correspondence, Dr. V.P. included medical literature that stated that "root resorption may occur on one tooth or several teeth within a dentition and it may be caused by trauma, periodontitis, orthodontic treatment, internal bleaching, cysts, tumors, or by stimuli from a necrotic dental pulp."  

In February 2015, the Veteran submitted an August 2014 correspondence from Dr. D.W., DDS.  She stated that she reviewed the entire medical and dental record regarding the automobile accident that the Veteran sustained in November 1966.  She noted that the service treatment records reflect that he suffered a "severe concussion with skull fracture; multiple lacerations and deep wounds of the head, including for head nose, cheek areas, ears, lips, and mouth."  (VBMS, STRs, pgs. 65-68).  In December 1966, it was determined that there was extensive trauma to the teeth and that treatment should be rendered before the Veteran was released from the hospital.  The maxillary lateral incisor on the right (Tooth #7) had to be extracted (VBMS, STRs, pgs. 30, 42).  She noted that the prognosis was that it was hopeless and non-restorable due to the trauma.  She noted that the two maxillary central incisors (Teeth # 8 and #9) needed endodontic therapy because both were fractured from the automobile accident.  She noted that the apices of both roots #8 and #9 extended into the area of the buccal vestibule (which is near the nose).  The hospital records noted that the nose had been crushed and sustained deep lacerations.  She opined that the root apices of #8 and #9 could have been fractured from the trauma to the Veteran's nose.  Finally, she noted that the maxillary right canine tooth (Tooth # 6) had been fractured, but was not treated with root canal therapy.  

Dr. D.W. noted that March 1967 records reflect that #6, #8, and #9 were all fractured, and that #7 could not be saved due to the extensive damage to the root and clinical tooth.  Tooth #7 was extracted, and #8 and #9 had root canal therapy completed.  After initial care was rendered, a permanent anterior maxillary bridge was fabricated to restore the edentulous area #7.  The bridge extended from #6 through #9.  

Dr. D.W. noted that in April 2009, the Veteran was diagnosed with internal root resorption on both #8 and #9.  He had teeth #8 and #9 extracted and implants placed immediately.  An implant was also placed to restore #7.  Dr. D.W. noted that resorption was commonly found in teeth that have experienced severe dental trauma.  She noted that there is no further treatment rendered once a root canal treated tooth undergoes resorption.  

In December 2015, Dr. D.W. submitted a correspondence in which she noted that the Veteran's disorder could be analogously addressed by the rating criteria in Diagnostic Codes 9913 and 9915.  She noted that the missing upper anterior teeth were directly related to the in-service trauma.  She further noted that the loss of less than 25 percent maxilla was not replaceable by prosthesis.  She noted that bone grafting was completed in order to house the implants.  However, the maxilla was not sufficient width to house the implants; and bone was needed to place implants.  She stated that even with implants placed on the Veteran, there was still a significant amount of bone loss in the anterior maxilla.    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, all three elements of service connection have been met.  There is no dispute that that the Veteran has a current disability.  Dr. V.P. treated the Veteran's root resorption in April 2008; and Dr. D.W. noted that the Veteran needed a permanent anterior maxillary bridge to restore the edentulous area of tooth #7.  The bridge extends from #6 through #9.  She stated that even with implants placed on the Veteran, there was still a significant amount of bone loss in the anterior maxilla.      

With regard to the second and third elements of service connection, the in-service injury is well documented in the service treatment records; and D.W. has opined that the Veteran's current disability is due to the in-service injury.  

The Board notes that the RO denied the claim by finding that loss of teeth from common causes such as simple trauma (teeth simply avulsed or knocked out) are not considered disabling for compensation purposes.  It found that there was no evidence that the loss of the Veteran's teeth was a result of destructive processes such as major trauma or diseases in which there is loss of bone or soft tissue or both.  The Board finds that the Dr. D.W. has noted that the Veteran sustained a significant amount of bone loss in the anterior maxilla.  Her findings are accompanied by a clear rationale and no other competent evidence of record refutes that opinion.  Moreover, the Board finds that the service treatment records reflect major trauma      

Consequently, the Board finds that a preponderance of the evidence weighs in favor of the Veteran's claim and that service connection is warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board notes that an RO letter dated August 2008 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a dental condition is granted.




______________________________________________
ERIC. S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


